     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.31 Page 1 of 7


1    Lindsey Wagner, Esq. (CBN 309808)
     Lindsey Wagner, Esq.
2
     lwagner@scottwagnerlaw.com
3    Scott Wagner and Associates, P.A.
     Jupiter Gardens
4
     250 South Central Boulevard, Suite 104
5    Jupiter, FL 33458
     Telephone: (561) 653-0008
6
     Facsimile: (561) 653-0020
7    California Office:
     3500 W. Olive Avenue, Suite 300
8
     Burbank, CA 91505
9    Telephone: (213) 377-5200
10
     ROBERT J. FEDOR (OH# 0042653)
11   ROBERT J. FEDOR, ESQ., LLC
     Will be filing pro hac vice application
12
     23550 Center Ridge Road, Suite 107
13   Westlake, Ohio 44145
     (440) 250-9709 (t)
14
     (440) 250-9714 (f)
15   rjfedor@fedortax.com
16
     Attorneys for Defendant
17
                          IN THE UNITED STATES DISTRICT COURT
18
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
20   United States of America,                 )
                                               )   Case No. 3:20-cv-00087-BEN-KSC
21
                  Plaintiff,                   )
22                                             )   ANSWER TO AMENDED COMPLAINT
           v.                                  )   TO REDUCE CIVIL PENALTY
23
                                               )   ASSESSMENTS TO JUDGMENT
24   Robert Goldsmith,                         )
                                               )
25
                  Defendant.                   )   DEMAND FOR JURY TRIAL
26                                             )
27
           Now comes Defendant Robert Goldsmith (“Defendant”), by and through
28

                                                   1
                                                                        3:20-cv-00087-BEN-KSC
     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.32 Page 2 of 7


1    undersigned counsel, for his answer and response to Plaintiff United States of America’s
2    (“Plaintiff”) Amended Complaint to Reduce Civil Penalty Assessments to Judgment (Doc.
3    No. 3), and hereby admits, denies, and alleges as follows:
4          1.    Defendant denies for lack of knowledge or information sufficient to form a
5    belief about the truth of the allegations in Paragraph 1 of Plaintiff’s Amended Complaint.
6          2.    Defendant denies for lack of knowledge or information sufficient to form a
7    belief about the truth of the allegations in Paragraph 2 of Plaintiff’s Amended Complaint.
8                                          DEFENDANT
9          3.    Defendant admits the allegations contained in Paragraph 3 of Plaintiff’s
10   Amended Complaint.
11                                  JURISDICTION AND VENUE
12         4.    Defendant admits the allegations contained in Paragraph 4 of Plaintiff’s
13   Amended Complaint.
14         5.    Defendant admits the allegations contained in Paragraph 5 of Plaintiff’s
15   Amended Complaint.
16                      FOREIGN BANK OR OTHER FINANCIAL ACCOUNTS
17         6.    Defendant admits the allegations contained in Paragraph 6 of Plaintiff’s
18   Amended Complaint.
19         7.    Defendant admits the allegations contained in Paragraph 7 of Plaintiff’s
20   Amended Complaint.
21         8.    Defendant admits the allegations contained in Paragraph 8 of Plaintiff’s
22   Amended Complaint.
23         Basler Kantonalbank Account
24         9.    Defendant admits the allegations contained in Paragraph 9 of Plaintiff’s
25   Amended Complaint.
26         10.   Defendant admits the allegations contained in Paragraph 10 of Plaintiff’s
27   Amended Complaint.
28         11.   Defendant admits the allegations contained in Paragraph 11 of Plaintiff’s

                                                 2
                                                                            3:20-cv-00087-BEN-KSC
     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.33 Page 3 of 7


1    Amended Complaint.
2          12.   Defendant denies that he “managed the Basler Account.” Defendant admits
3    the remaining allegations contained in Paragraph 12 of Plaintiff’s Amended Complaint.
4          13.   Defendant denies that he “managed the Basler Account through telephone
5    calls and other correspondence.” Defendant admits the remaining allegations contained in
6    Paragraph 13 of Plaintiff’s Amended Complaint.
7          Defendant Misleads His Accountant Regarding the Basler Account
8          14.   Defendant admits the allegations contained in Paragraph 14 of Plaintiff’s
9    Amended Complaint.
10         15.   Defendant denies that he “and his wife were involved in the preparation of
11   their returns” and that he “personally discussed their answers to the questionnaire … with
12   Mr. Zipser.” Defendant admits the remaining allegations contained in Paragraph 15 of
13   Plaintiff’s Amended Complaint.
14         16.   Defendant admits the allegations contained in Paragraph 16 of Plaintiff’s
15   Amended Complaint.
16         17.   Defendant denies for lack of knowledge or information sufficient to form a
17   belief about the truth of the allegations in Paragraph 17 of Plaintiff’s Amended Complaint.
18         18.   Defendant admits the allegations contained in Paragraph 18 of Plaintiff’s
19   Amended Complaint.
20         19.   Defendant denies for lack of knowledge or information sufficient to form a
21   belief about the truth of the allegations in Paragraph 19 of Plaintiff’s Amended Complaint.
22         20.   Defendant admits the allegations contained in Paragraph 20 of Plaintiff’s
23   Amended Complaint.
24         21.   Defendant denies for lack of knowledge or information sufficient to form a
25   belief about the truth of the allegations in Paragraph 21 of Plaintiff’s Amended Complaint.
26         22.   Defendant denies that “he continued to conceal the significantly larger Basler
27   Account from Mr. Zipser and the IRS.” Defendant denies for lack of knowledge or
28   information sufficient to form a belief about the truth of the remaining allegations in

                                                  3
                                                                             3:20-cv-00087-BEN-KSC
     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.34 Page 4 of 7


1    Paragraph 22 of Plaintiff’s Amended Complaint.
2          Willful Failure to File FBARs
3          23.   Defendant denies that he “willful[ly] fail[ed] to file FBARs for the years at
4    issue.” Defendant admits the remaining allegations contained in Paragraph 23 of Plaintiff’s
5    Amended Complaint.
6          24.   Defendant admits the allegations contained in Paragraph 24 of Plaintiff’s
7    Amended Complaint.
8          25.   Defendant admits the allegations contained in Paragraph 25 of Plaintiff’s
9    Amended Complaint.
10         26.   Defendant admits the allegations contained in Paragraph 26 of Plaintiff’s
11   Amended Complaint.
12         27.   Defendant admits the allegations contained in Paragraph 27 of Plaintiff’s
13   Amended Complaint.
14         28.   Defendant admits the allegations contained in Paragraph 28 of Plaintiff’s
15   Amended Complaint.
16                       CLAIM FOR RELIEF: JUDGMENT FOR CIVIL PENALTIES
17                                       (31 U.S.C. § 5321(a)(5))
18         Liability for the Civil Penalty
19         29.   Defendant admits the allegations contained in Paragraph 29 of Plaintiff’s
20   Amended Complaint.
21         30.   Defendant admits the allegations contained in Paragraph 30 of Plaintiff’s
22   Amended Complaint.
23         31.   Defendant admits the allegations contained in Paragraph 31 of Plaintiff’s
24   Amended Complaint.
25         32.   Defendant admits the allegations contained in Paragraph 32 of Plaintiff’s
26   Amended Complaint.
27         33.   Defendant admits the allegations contained in Paragraph 33 of Plaintiff’s
28   Amended Complaint.

                                                  4
                                                                             3:20-cv-00087-BEN-KSC
     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.35 Page 5 of 7


1          34.   Defendant denies the allegations contained in Paragraph 34 of Plaintiff’s
2    Amended Complaint.
3          Assessment and Collection of the Civil Penalty
4          35.   Defendant denies the allegations contained in Paragraph 35 of Plaintiff’s
5    Amended Complaint.
6          36.   Defendant denies the allegations contained in Paragraph 36 of Plaintiff’s
7    Amended Complaint.
8          37.   Defendant denies the allegations contained in Paragraph 37 of Plaintiff’s
9    Amended Complaint.
10         38.   Defendant denies the allegations contained in Paragraph 38 of Plaintiff’s
11   Amended Complaint.
12         39.   Defendant denies that the “delegate of the Secretary of the Treasury timely
13   assessed civil penalties against Defendant.” Defendant admits the remaining allegations
14   contained in Paragraph 39 of Plaintiff’s Amended Complaint.
15         40.   Defendant denies the allegations contained in Paragraph 40 of Plaintiff’s
16   Amended Complaint.
17         41.   Defendant denies for lack of knowledge or information sufficient to form a
18   belief about the truth of the allegations in Paragraph 41 of Plaintiff’s Amended Complaint.
19         42.   Defendant denies for lack of knowledge or information sufficient to form a
20   belief about the truth of the allegations in Paragraph 42 of Plaintiff’s Amended Complaint.
21         43.   Defendant denies the allegations contained in Paragraph 43 of Plaintiff’s
22   Amended Complaint.
23
24                                AFFIRMATIVE DEFENSES
25         1.    Plaintiff’s Amended Complaint fails to state a claim in which its entitled to
26               relief.
27         2.    Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.
28         3.    Plaintiff’s claims are barred, in whole or in part, by Eighth Amendment to the

                                                  5
                                                                               3:20-cv-00087-BEN-KSC
     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.36 Page 6 of 7


1                U.S. Constitution.
2          4.    Plaintiff’s claims are barred, in whole or in part, by the applicable federal
3                regulations.
4
5    DATED this 16th day of March 2020.

6    Respectfully submitted.
7
                                          s/Lindsey Wagner
8                                         Lindsey Wagner, Esq.
9                                         California Bar No. 309808
                                          Lindsey Wagner, Esq.
10                                        lwagner@scottwagnerlaw.com
11                                        Scott Wagner and Associates, P.A.
                                          Main Office:
12                                          Jupiter Gardens
13                                          250 South Central Boulevard, Suite 104
                                            Jupiter, FL 33458
14                                          Telephone: (561) 653-0008
15                                          Facsimile: (561) 653-0020
                                          California Office:
16                                          3500 W. Olive Avenue, Suite 300
17                                          Burbank, CA 91505
                                            Telephone: (213)377-5200
18                                          Facsimile: (561) 653-0020
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                           3:20-cv-00087-BEN-KSC
     Case 3:20-cv-00087-BEN-KSC Document 7 Filed 03/16/20 PageID.37 Page 7 of 7


1                               CERTIFICATE OF SERVICE
2          I HEREBY CERTIFY that on March 16, 2020, I electronically filed the foregoing
3    document using CM/ECF system and a copy is being served on those on the Service List.
4
5                                           s/Lindsey Wagner
                                            Lindsey Wagner, Esq.
6                                           California Bar No. 309808
7
8                                          SERVICE LIST
9
     James J. Petrila
10   555 4th Street NW
     Washington, DC 20001
11   202-307-6648
     Email: james.petrila@usdoj.gov
12
     Nithya Senra
13   United States Department of Justice
     Tax Division
14   P.O. Box 683
     Washington, DC 20044
15   (202) 307-6570
     Fax: (202) 307-0054
16   Email: nithya.senra@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                        3:20-cv-00087-BEN-KSC
